Exhibit 10.44

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is made and entered into as of August 1,
2003, by and between Powerwave Technologies, Inc., (“Company”), and Kevin T.
Michaels, an individual (“Chief Financial Officer”).

 

1. RECITALS

 

A. The Company is in the business of the design, manufacture, and marketing of
advanced radio frequency (RF) power amplifiers for use in wireless communication
networks worldwide;

 

B. Chief Financial Officer has been serving as Chief Financial Officer of the
Company, and the Company desires to continue its relationship with Chief
Financial Officer;

 

C. The Company desires to provide Chief Financial Officer with a severance
agreement in recognition of Chief Financial Officer’s valuable skills and
service to be provided in the event of a termination of employment under the
circumstances described below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:

 

2. DEFINITIONS

 

For purposes of this Agreement only, the following terms shall have the meaning
described below:

 

A. “Employee” shall mean the Chief Financial Officer covered under this
Agreement, unless otherwise specifically indicated.

 

B. “Severance Pay” shall be two times the Chief Financial Officer’s ‘total
annual compensation,’ as defined herein. ‘Total annual compensation’ as used
herein shall be Chief Financial Officer’s annual base salary for the year
employment terminates plus the greater of Chief Financial Officer’s target bonus
amount for the year employment terminates or the actual bonus paid to Chief
Financial Officer the prior year, whichever is greater.

 

C. “Cause” shall mean any of the following:

 

(i) The continued, unreasonable refusal or omission by the Chief Financial
Officer to perform any material duties required of him by the Company, if such
duties are consistent with duties customary for the Chief Financial Officer’s
position;

 

(ii) Any material act or omission by the Chief Financial Officer involving
malfeasance or gross negligence in the performance of his duties to, or material
deviation from any of the policies or directives of the Company;

 

Page 1 of 7



--------------------------------------------------------------------------------

(iii) Conduct on the part of the Chief Financial Officer which constitutes the
breach of any statutory or common law duty of loyalty to the Company, including
the unauthorized disclosure of material confidential information or trade
secrets of the Company; or

 

(iv) Any illegal act by Chief Financial Officer which materially and adversely
affects the business of the Company or any felony committed by Chief Financial
Officer, as evidenced by conviction thereof, provided that the Company may
suspend the Chief Financial Officer with pay while any allegation of such
illegal or felonious act is investigated.

 

D. “Good Reason” shall mean any of the following, without the Chief Financial
Officer’s written consent, but if Chief Financial Officer does not resign within
nine (9) months of the occurrence of an event (i)-(vi) as listed below, Chief
Financial Officer is deemed to have consented and acquiesced to the event which
shall not thereafter constitute “good reason”:

 

(i) A reduction by the Company in Chief Financial Officer’s compensation that is
not made in connection with an across the board reduction of all the Company’s
executive salaries;

 

(ii) A reduction by the Company of Chief Financial Officer’s benefits from those
he was entitled to immediately prior to the resignation of employment that is
not made in connection with an across the board reduction of all the Company’s
offered benefits;

 

(iii) The failure of the Company to obtain an agreement from any successor to
the Company, or purchaser of all or substantially all of the Company’s assets,
to assume this Agreement;

 

(iv) The assignment of Chief Financial Officer to duties which reflect a
material adverse change in authority, responsibility or status with the Company
or any successor;

 

(v) A relocation of Chief Financial Officer to a location more than 30 miles
from the location where the Chief Financial Officer was regularly assigned to
immediately prior to the Chief Financial Officer’s resignation of employment; or

 

(vi) A failure by the Company to pay any portion of the Chief Financial
Officer’s compensation within ten (10) days of the date due.

 

E. “Change in Control” shall mean the occurrence of any of the following events:

 

(i) The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of the beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company;

 

Page 2 of 7



--------------------------------------------------------------------------------

(ii) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(iii) The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

(iv) A complete liquidation or dissolution of the Company; or

 

(v) Any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

 

3. ELIGIBILITY FOR SEVERANCE BENEFITS (RELEASE REQUIRED)

 

Chief Financial Officer shall be entitled to receive the benefits set forth in
Section 4 if all of the following occur:

 

A. Chief Financial Officer’s employment is involuntarily terminated without
“Cause” or if Chief Financial Officer voluntarily terminates his employment with
“Good Reason, in the absence of a “Change of Control”;

 

B. Termination of Chief Financial Officer’s employment occurs in the absence of
a Change in Control, and not in anticipation of, connection with, or within two
(2) years following a “Change in Control,” as any benefits in such a situation
are provided exclusively by the separate Change in Control Agreement executed by
Chief Financial Officer on August 1, 2003. If termination of Chief Financial
Officer’s employment is made in anticipation of, connection with, or within two
(2) years following a “Change in Control,” then Chief Financial Officer shall be
entitled only to those benefits provided for in Chief Financial Officer’s Change
in Control Agreement and this Agreement shall not be applicable and shall be
null and void and of no effect whatsoever; and

 

C. Chief Financial Officer has executed a Release of Claims in favor of the
Company and its agents, a form of which is available from Human Resources, and
such Release must become effective in accordance with its terms.

 

4. SEVERANCE BENEFITS (RELEASE REQUIRED)

 

A. SEVERANCE PAY

 

If the Chief Financial Officer meets all of the eligibility requirements of
Section 3 above, the Chief Financial Officer shall receive his Severance Pay,
paid in a lump sum, fifteen (15) days after his employment terminates or fifteen
(15) days after the Company’s receipt of the Chief Financial Officer’s execution
of an unrevoked release, whichever is later.

 

Page 3 of 7



--------------------------------------------------------------------------------

B. COMPANY PAID COBRA

 

The Company shall pay for existing group employee benefit coverage continuation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) as
provided by the Company’s group agreements for twenty-four (24) months,
beginning the calendar month after Chief Executive Officer’s termination and
provided at regular employee rates, or until Chief Executive Officer becomes
eligible for group insurance benefits from another employer, whichever occurs
first. If the full amount of time allowable under COBRA as applied by the
California Continuation Benefits Replacement Act, California Health and Safety
Code § 1366.27 (“Cal-COBRA”) and the Company’s group health plan is less than
twenty-four (24) months, then the Company shall pay for the cost of comparable
coverage for the remainder of the 24-month period. Chief Executive Officer shall
have an obligation to inform Company if he receives group coverage from another
employer while receiving COBRA or continued medical coverage from the Company.
Chief Executive Officer may not increase the number of designated dependants, if
any, during this time unless Chief Executive Officer does so at his own expense
in accordance with the applicable benefit Agreement. The period of such
Company-paid COBRA coverage shall be considered part of Chief Executive
Officer’s COBRA and Cal-COBRA coverage entitlement period, and may, for tax
purposes, be considered income to the Chief Executive Officer.

 

C. TAX LAW LIMITATIONS

 

Notwithstanding any other provision in this Agreement to the contrary, to the
extent that any of the payments and benefits provided for in this Agreement or
otherwise payable to the Chief Financial Officer are presumed by a taxing
authority to constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986 as amended (“Code”), and the total payments
provided for in this Agreement exceed the amount triggering excise tax under the
Code and but for this Section 4.C. would otherwise be presumed to be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
parties agree to cooperate with each other under Paragraph 4.D. of the separate
Change in Control Agreement executed by Chief Financial Officer on August 1,
2003.

 

5. WITHHOLDING TAXES ON BENEFITS

 

Notwithstanding any other provision of the Agreement, all severance benefits
shall be reduced by any applicable federal, state, or local tax withholding
requirements and as permitted by law.

 

6. NO OTHER SIMILAR BENEFITS

 

Except as provided for herein, the severance benefits provided by the Agreement
are in lieu of any other severance benefits provided by the Company under any
other applicable agreement, practice or policy. This Severance Agreement
expressly supercedes and makes inapplicable any other severance agreement,
practice, or policy related to severance benefits provided in the absence of a
Change in Control. If there is a “Change in Control” as defined in Section 2.E
above, the Change in Control Agreement executed by Chief Financial Officer on
August 1, 2003 alone shall govern Chief Financial Officer’s termination and
severance benefits and this Agreement shall have no effect.

 

Page 4 of 7



--------------------------------------------------------------------------------

7. SET OFF/TERMINATION OF SEVERANCE BENEFITS

 

No payments or benefits payable to the Chief Financial Officer pursuant to this
Agreement shall be reduced by any amount the Chief Financial Officer may be
entitled to receive as pension or retirement benefits, if any.

 

Subsequent employment by the Company, or any Company successor or affiliates
prior to the payment of severance benefits will disqualify Chief Financial
Officer from severance benefits.

 

8. DEATH

 

In the event Chief Financial Officer dies before the severance monies are paid,
payment shall be made to the designated beneficiary of the Chief Financial
Officer in the same amount and at the same time that payment would have been
made to the Chief Financial Officer.

 

9. LIMITATION ON TRANSFERABILITY

 

Except as provided in Section 8 above, the interest of the Chief Financial
Officer in the benefits described in this Agreement may not be sold, assigned,
transferred or otherwise disposed of in any way, and any attempted sale,
assignment, transfer or other disposition shall be null and void. If Chief
Financial Officer attempts to sell, assign, transfer or otherwise encumber his
or her rights or interest in the Agreement, other than as permitted by Section
8, such act will be treated as an election by the Chief Financial Officer to
discontinue participation in the Agreement.

 

10. ARBITRATION

 

Chief Financial Officer and the Company agree that any dispute or claim,
including all contract, tort, discrimination and other statutory claims, arising
under or relating to benefits under this Agreement or related to Chief Financial
Officer’s employment or termination of employment (“arbitrable claims”) shall be
resolved by arbitration. HOWEVER, Chief Financial Officer and the Company agree
that this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of trade secrets or
proprietary information. Arbitration shall be final and binding on the parties
and shall be the exclusive remedy for arbitrable claims. Chief Financial Officer
and the Company hereby waive any rights each may have to a jury trial in regard
to the arbitrable claims. Chief Financial Officer and the Company further agree
that the arbitrator shall have the sole authority to determine arbitrability of
any such arbitrable claims. Arbitration shall be conducted by the American
Arbitration Association in Orange County, California (or other mutually agreed
upon city) under the National Rules for the Resolution of Employment Disputes.
As, in any arbitration, the burden of proof shall be allocated as provided by
applicable law. The Company agrees to pay the fees and costs of the arbitrator.
However, the arbitrator shall have the same authority as a court to award
equitable relief, damages, costs, and fees (excluding the costs and fees for the
arbitrator) as provided by law for the particular claims asserted. This
arbitration clause shall be governed by and construed in all respects under the
terms of the Federal Arbitration Act (“FAA”).

 

Page 5 of 7



--------------------------------------------------------------------------------

11. SETTLEMENT OF CLAIMS

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the Chief
Financial Officer or others.

 

12. SEVERABILITY

 

If any term, provision, covenant or condition of this Agreement is held to be
invalid, void, or unenforceable, the remainder of the provisions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

 

13. ENTIRE AGREEMENT; AMENDMENTS; WAIVER

 

This Agreement, together with all stock option agreements and/or plans, any
Employee Secrecy Agreements, and/or any Proprietary Information and Inventions
Agreements, is the entire agreement between the parties hereto concerning the
subject matter hereof and supersedes and replaces all prior or contemporaneous
agreements or understandings between the parties. This Agreement may not be
amended or modified in any manner, except by an instrument in writing signed by
the Chief Financial Officer and an officer of the Company as designated by the
Board. Except with respect to “Good Reason” in Section 2.D, failure of either
party to enforce any other provisions of this Agreement or any rights with
respect thereto or failure to exercise any election provided for herein shall in
no way be considered to be a waiver of such provisions, rights or elections, or
in any way effect the validity of this Agreement, except for the deemed consent
and acquiesce provided for in Section 2.D. The failure of either party to
exercise any of the provisions, rights or elections in this Agreement, except
for those described in Section 2.D, shall not preclude or prejudice such party
from later enforcing or exercising those same provisions, rights or elections
which it may have under this Agreement.

 

14. GOVERNING LAW

 

This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of California or the FAA, as applicable.

 

15. ATTORNEYS’ FEES

 

In the event of any action for the breach of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and expenses
incurred in connection with such action.

 

16. AT WILL EMPLOYMENT

 

Nothing herein is intended to alter the at-will employment status of the Chief
Financial Officer. Specifically, the Chief Financial Officer’s employment with
the Company is “at-will.” Either the Company or the Chief Financial Officer may
terminate his employment with or without cause or good reason, and with or
without notice. In addition, the Company has the right to change the Chief
Financial Officer’s compensation, duties, assignments and responsibilities or
location of employment at any time, with or without cause or notice.

 

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“Chief Financial Officer”

     

“Company”

       

Powerwave Technologies, Inc.

By:

 

/s/ Kevin T. Michaels

--------------------------------------------------------------------------------

     

By:

 

/s/ Andrew J. Sukawaty

--------------------------------------------------------------------------------

   

Kevin T. Michaels

         

Andrew J. Sukawaty

           

Title:

 

Chairman, Compensation Committee

 

Page 7 of 7